DETAILED ACTION
This action is NON-FINAL in response to the amendments received 10/11/2021.
Claims 1-19 are pending.
Claims 1-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 03/18/2020 and 07/14/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 111(b) is acknowledged. Applicant filed the claimed provisional application number 62/836,126 on 04/19/2019.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8-13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis et al. (US 2018/0374180 A1) in view of Hong et al. (US 2011/0095892 A1) in further view of Imamura et al. (US 2019/0213572 A1) in further view of Humphrys (US 2018/0286185 A1) in further view of Oder, II et al (US 2008/0283590 A1).

Regarding claim 1, Sprogis teaches A walk-through gate (Figure 4; Figure 6; Figure 7), comprising: a first semi-transparent side wall and a second semi-transparent side wall encapsulating a walk-through gate volume having an ingress portion and an egress portion (Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]); a plurality of antennas for wirelessly receiving identifiers for wireless checkout (Paragraph [0003]; Paragraph [0046] “gate receiver 105 may include a multi-beam phased array antenna 302 comprising a plurality of antenna elements 304 and beam formers 306 (i.e., beam forming networks)”; Figure 7; Figure 3A; Paragraph [0031] “the beacons may simply transmit a unique identifier, enabling a wireless device (e.g. mobile phone) of the transit user to determine when the transit user has checked in and checked out of the transit system… an application to enable the wireless device to detect check-in and check-out beacons and send communications to a transit server to allow the transit server to determine how to charge an account of the transit user based on the transit users usage of the transit system”; Paragraph [0032]; Paragraph [0043] “Communication between gate receiver 105 and mobile communication device 150 may include any communication technology employing electromagnetic wireless signals. For example, the two devices may communicate using near-field communication (NFC), BLE, radio-frequency identification (RFID), and the like. In some embodiments, gate receiver 105 may include an RFID reader and mobile communication device 150 may include an RFID tag. The RFID tag may be may be passive, active, or battery-assisted passive” (the transit ticket or service of transit can be considered a product)).  However, Sprogis does not explicitly teach and a plurality of antennas for wirelessly receiving and distinguishing from among different purchasable product identifiers for product specific wireless product purchase; judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a late charge or a late credit to a final bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session.
Hong, from the same field of endeavors, teaches receiving product identifiers for product specific wireless checkout (Figure 1; Figure 3; Paragraph [0042] “analyzes the tag data transmitted from the RFID reader unit 170 to determine in/out status of RFID tag 1. The RFID reader unit 170 remains under a sleep mode in ordinary times, but is operated in response to control of the controller 190 only when an object or a man attached with the tag 1 approaches the gate”; Paragraph [0043] “the RFID-based reader according to the present invention recognizes the tag 1 that passes the gate”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hong into the teachings of Sprogis to teach a product identifier. 
One would be motivated to do so as to allow for a quick and effortless checkout process thus reducing the customer’s time in the store and increasing their satisfaction.
Imamura, from the same field of endeavors, teaches and a plurality of antennas for wirelessly receiving and distinguishing from among different purchasable product identifiers for product specific wireless product purchase (Figure 1B; Figure 2; Paragraph [0050] “That is, the reader device 2 performs wireless communication with one or more electronic tags 93 attached to one or more goods 91, thereby acquiring one or more pieces of goods information stored in the one or more electronic tags 93, respectively. The reader device 2 possesses (an) antennas 21… In the present embodiment, the reader device 2 possesses two or more (here, three) antennas 211, 212 and 213 (see FIG. 1B) for receiving radio waves”; Paragraph [0036] 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Imamura into the teachings of Sprogis to teach identifying specific produces in a product purchase. 
One would be motivated to do so as “A wireless reading method according to an aspect of the present disclosure includes a movement step and a reading step. The movement step is a step of allowing one or more goods held by a customer passing through a customer path to be moved along a goods path” thus allowing for a quick checkout process and reducing the backlog in a store (see Imamura paragraph [0009]).
Humphrys, from the same field of endeavors, teaches judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a charge to a bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session (Paragraph [0039] “an example automated checkout process 10 is shown. Automated checkout process 10 may, in response to activation of a piezoelectric RFID tag coupled to a merchandise item, transmit (202) a signal from the piezoelectric RFID tag, the signal including .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Humphrys into the teachings of Sprogis to teach a checkout session. 
One would be motivated to do so as to allow for “facilitate a more automated checkout system, in order to increase efficiency and reduce costs” (see paragraph [0029] of Humphrys).
Oder, from the same field of endeavors, teaches providing a late charge or a late credit to a final bill for an ending of the given product purchase session (Paragraph [0116] “incremental authorizations or settlements are shown. Payment data is often used to perform incremental authorizations or settlements. For example, in the restaurant environment, the payment card is first authorized for the amount of the bill. However, frequently the merchant adds incremental charges, such as tips and tabs to the bill after the cardholder has left” (i.e. charges are later added to the initial bill of a purchase session)).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Oder into the teachings of Sprogis to teach adding a charge to a bill after the initial bill. 


Regarding claim 2, Sprogis further teaches wherein each of the first and second semi-transparent side walls provides at least a partially unobstructed view there through (Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]).  

Regarding claim 3, Sprogis further teaches wherein a material used to form the first and second semi-transparent side walls provides an RF signal blocking function between inside and outside regions of the walk-through gate (Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]).  

Regarding claim 4, Sprogis further teaches wherein at least one of the first and second semi-transparent side walls Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]). However, Sprogis does not explicitly teach wherein at least one of the first and second side walls is formed as a curved surface. 
wherein at least one of the first and second side walls is formed as a curved surface (Paragraph [0046] “the reflective plate 130 is configured in the parabolic surface type having a plurality of curvatures 131, where a plain surface 135 between the curvatures 131 is arranged with a small antenna 150”; Figure 4b; Figure 6; Figure 3; Paragraph [0017]; Paragraph [0018]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hong into the teachings of Sprogis to teach curved surface. 
One would be motivated to do so as “to enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see paragraph [0024] of Hong).

Regarding claim 5, Sprogis further teaches wherein at least one of the first and second semi-transparent side walls Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]). However, Sprogis does not explicitly teach comprises at least one mesh conductive material sheet.  
Hong, from the same field of endeavors, teaches comprises at least one mesh conductive material sheet (Figure 3; Paragraph [0038] “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space on the reflective plate 130 in a matrix type in order to reduce a beam width”; Paragraph [0021]; Paragraph [0048]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hong into the teachings of Sprogis to teach a mesh sheet. 
One would be motivated to do so as “to enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see paragraph [0024] of Hong).

Regarding claim 6, Sprogis further teaches wherein at least one of the first and second semi-transparent walls Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]). However, Sprogis does not explicitly teach wherein at least one of the first and second walls comprise conductive particles.  
Hong, from the same field of endeavors, teaches wherein at least one of the first and second walls comprise conductive particles (Figure 3; Paragraph [0038] “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space apart, and each being arranged on the reflective plate 130 in a matrix type in order to reduce a beam width”; Paragraph [0021]; Paragraph [0048]).

One would be motivated to do so as to “to enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see paragraph [0024] of Hong).

Regarding claim 8, Sprogis does not explicitly teach wherein the plurality of antennas comprise inside volume antennas dispersed in the walk-through gate volume.  
Hong, from the same field of endeavors, teaches wherein the plurality of antennas comprise inside volume antennas dispersed in the walk-through gate volume  (Figure 3; Paragraph [0038] “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space apart, and each being arranged on the reflective plate 130 in a matrix type in order to reduce a beam width”; Paragraph [0021]; Figure 6; Abstract; Paragraph [0017] “parabolic surface type reflective plate perpendicularly installed inside of the gate frame”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hong into the teachings of Sprogis to teach inside the gate. 
One would be motivated to do so as to reduce the damage that can occur to the antennas, thus reducing the overall maintenance cost. 

Regarding claim 9, Sprogis further teaches wherein the plurality of antennas are planar patch antennas and are mounted to lack a parallel plane between at least two of the plurality of planar patch antennas (Figure 3A; Figure 3B; Paragraph [0046] “Antenna elements 304 may be arranged in a side-by-side configuration which may include, in some embodiments, forming a line that is substantially parallel to a direction the transit user is traveling,”; Paragraph [0026]).  

Regarding claim 10, Sprogis further teaches wherein the plurality of antennas comprise directional antennas mounted on or proximate to a floor (Figure 6; Figure 7; Paragraph [0027] “a single phased array antenna mounted to the side of the gate cabinet… an antenna array could be mounted in a (raised) floor in the aisle or in the ceiling (or a structure above the gates).”).  

Regarding claim 11, Sprogis further teaches wherein the plurality of antennas comprise directional antennas mounted on or proximate to a ceiling floor (Figure 6; Figure 7; Paragraph [0027] “a single phased array antenna mounted to the side of the gate cabinet… an antenna array could be mounted in a (raised) floor in the aisle or in the ceiling (or a structure above the gates).”; Paragraph [0006]; Paragraph [0025]; Paragraph [0026]). 

Regarding claim 12, Sprogis further teaches wherein the plurality of antennas comprise directional antennas mounted on at least one of the first and second semi- transparent side walls at a height at least one of below and above an expected eye level range (Figure 6; Figure 7; Paragraph [0027] “a single phased array antenna mounted to the side of the gate cabinet… an antenna array could be mounted in a (raised) floor in the aisle or in the ceiling (or a structure above the gates).”; Paragraph [0006]; Paragraph [0025]; Paragraph [0026]; Paragraph [0028]; Figure 4; Figure [0046]).

Regarding claim 13, Sprogis does not explicitly teach wherein at least one of the plurality of antennas is formed as a conductive mesh.
Hong, from the same field of endeavors, teaches wherein at least one of the plurality of antennas is formed as a conductive mesh (Figure 3; Paragraph [0038] “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space apart, and each being arranged on the reflective plate 130 in a matrix type in order to reduce a beam width”; Paragraph [0021]; Paragraph [0048]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hong into the teachings of Sprogis to teach a mesh sheet. 
One would be motivated to do so as “to enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see paragraph [0024] of Hong).

Regarding claim 17, Sprogis further teaches wherein the walk-through gate is arranged as one of a plurality of walk-through gates positioned in a wall-to-wall adjacent configuration having a predetermined wall-to-wall separation for signal attenuation outside of the walk-through gate volume of a used one of the plurality of walk-through gates (Figure 1; Figure 4; Figure 6; Figure 7; Paragraph [0028] “, the walls in the gate aisle could be covered by material that attenuates the RF signal. If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles. Mounting of the antennas may not be limited to the gate cabinet. In some cases it would be an advantage to have the antennas mounted on the moving barriers of the gate. The connection to these antennas could be through flexible cables or an RF link”; Paragraph [0052]).  
 
Regarding claim 19, Sprogis teaches A method for walk-through gate checkout (Figure 4; Figure 6; Figure 7), comprising: encapsulating, by a first semi-transparent side wall and a second semi-transparent side wall, a walk-through gate volume having an ingress portion and an egress portion (Figure 4; Figure 6; Figure 7; Paragraph [0028] “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; Paragraph [0052]); wirelessly receiving, by a plurality of antennas, identifiers for specific wireless checkout (Paragraph [0003]; Paragraph [0046] “gate receiver 105 may include a multi-beam phased array antenna 302 comprising a plurality of antenna elements 304 and beam formers 306 (i.e., beam the beacons may simply transmit a unique identifier, enabling a wireless device (e.g. mobile phone) of the transit user to determine when the transit user has checked in and checked out of the transit system… an application to enable the wireless device to detect check-in and check-out beacons and send communications to a transit server to allow the transit server to determine how to charge an account of the transit user based on the transit users usage of the transit system”; Paragraph [0032]; Paragraph [0043] “Communication between gate receiver 105 and mobile communication device 150 may include any communication technology employing electromagnetic wireless signals. For example, the two devices may communicate using near-field communication (NFC), BLE, radio-frequency identification (RFID), and the like. In some embodiments, gate receiver 105 may include an RFID reader and mobile communication device 150 may include an RFID tag. The RFID tag may be may be passive, active, or battery-assisted passive” (the transit ticket or service of transit can be considered a product)).  However, Sprogis does not explicitly teach and wirelessly receiving and distinguishing from among, by a plurality of antennas, different purchasable identifiers for product specific wireless product purchase; judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a late charge or a late credit to a final bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session.
receiving product identifiers for product specific wireless checkout (Figure 1; Figure 3; Paragraph [0042] “analyzes the tag data transmitted from the RFID reader unit 170 to determine in/out status of RFID tag 1. The RFID reader unit 170 remains under a sleep mode in ordinary times, but is operated in response to control of the controller 190 only when an object or a man attached with the tag 1 approaches the gate”; Paragraph [0043] “the RFID-based reader according to the present invention recognizes the tag 1 that passes the gate”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hong into the teachings of Sprogis to teach a product identifier. 
One would be motivated to do so as to allow for a quick and effortless checkout process thus reducing the customer’s time in the store and increasing their satisfaction.
Imamura, from the same field of endeavors, teaches wirelessly receiving and distinguishing from among, by a plurality of antennas, different purchasable identifiers for product specific wireless product purchase (Figure 1B; Figure 2; Paragraph [0050] “That is, the reader device 2 performs wireless communication with one or more electronic tags 93 attached to one or more goods 91, thereby acquiring one or more pieces of goods information stored in the one or more electronic tags 93, respectively. The reader device 2 possesses (an) antennas 21… In the present embodiment, the reader device 2 possesses two or more (here, three) antennas 211, 212 and 213 (see FIG. 1B) for receiving radio waves”; Paragraph [0036] “the reader device 2 installed in, for example a store 8 (see FIG. 3) reads goods information from goods 91 to be purchased in a contactless manner, thereby enabling the checkout of 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Imamura into the teachings of Sprogis to teach identifying specific produces in a product purchase. 
One would be motivated to do so as “A wireless reading method according to an aspect of the present disclosure includes a movement step and a reading step. The movement step is a step of allowing one or more goods held by a customer passing through a customer path to be moved along a goods path” thus allowing for a quick checkout process and reducing the backlog in a store (see Imamura paragraph [0009]).
Humphrys, from the same field of endeavors, teaches judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a charge to a bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session (Paragraph [0039] “an example automated checkout process 10 is shown. Automated checkout process 10 may, in response to activation of a piezoelectric RFID tag coupled to a merchandise item, transmit (202) a signal from the piezoelectric RFID tag, the signal including merchandise item information… in response to determining that the merchandise item should be added to the electronic shopping cart, add (208) the merchandise item to the electronic shopping cart based on the merchandise item information”; Paragraph [0069]; .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Humphrys into the teachings of Sprogis to teach a checkout session. 
One would be motivated to do so as to allow for “facilitate a more automated checkout system, in order to increase efficiency and reduce costs” (see paragraph [0029] of Humphrys).
Oder, from the same field of endeavors, teaches providing a late charge or a late credit to a final bill for an ending of the given product purchase session (Paragraph [0116] “incremental authorizations or settlements are shown. Payment data is often used to perform incremental authorizations or settlements. For example, in the restaurant environment, the payment card is first authorized for the amount of the bill. However, frequently the merchant adds incremental charges, such as tips and tabs to the bill after the cardholder has left” (i.e. charges are later added to the initial bill of a purchase session)).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Oder into the teachings of Sprogis to teach adding a charge to a bill after the initial bill. 
One would be motivated to do so as to allow for a more versatile transaction and ensure the merchant doesn’t lose money.

s 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis et al. (US 2018/0374180 A1) in view of Hong et al. (US 2011/0095892 A1) in further view of Imamura et al. (US 2019/0213572 A1) in further view of Humphrys (US 2018/0286185 A1) in further view of Oder, II et al (US 2008/0283590 A1)  in further view of Pletcher et al. (US 2015/0186702 A1).
	 
Regarding claim 7, Sprogis does not explicitly teach wherein the conductive particles are encapsulated in a material that is at least semi-transparent.  
Pletcher, from the same field of endeavors, teaches wherein the conductive particles are encapsulated in a material that is at least semi-transparent (Figure 1; Figure 2D; Figure 2C; Paragraph [0052] “The substrate 230 can be shaped as a flat, circular ring… to form electrodes, antenna(e), and/or interconnections”; Paragraph [0032] “The substrate 130 includes… the antenna 170. The substrate 130 can be employed both as a mounting platform for chip-based circuitry (e.g., by flip-chip mounting to connection pads) and/or as a platform for patterning conductive materials (e.g., gold, platinum, palladium, titanium, copper, aluminum, silver, metals, other conductive materials, combinations of these, etc.) to create electrodes, interconnects, connection pads, antennae, etc. In some embodiments, substantially transparent conductive materials (e.g., indium tin oxide) can be patterned on the substrate 130 to form circuitry, electrodes, etc. For example, the antenna 170 can be formed by forming a pattern of gold or another conductive material on the substrate 130 by deposition, photolithography, electroplating, etc. Similarly, interconnects 151, 157 between the controller 150 and the voltage sensor 160, and between the controller 150 and the antenna 170, respectively, can be formed by depositing suitable patterns of conductive materials on the substrate 130”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the specific material properties of an antenna as taught by Pletcher in the system of Sprogis, in order to produce a more versatile product, additionally the material is a matter of a design choice and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18, Sprogis does not explicitly teach wherein at least one of the plurality of antennas is made of a semi-transparent conductive material.  
Pletcher, from the same field of endeavors, teaches wherein at least one of the plurality of antennas is made of a semi-transparent conductive material (Figure 1; Figure 2D; Figure 2C; Paragraph [0052] “The substrate 230 can be shaped as a flat, circular ring… to form electrodes, antenna(e), and/or interconnections”; Paragraph [0032] “The substrate 130 includes… the antenna 170. The substrate 130 can be employed both as a mounting platform for chip-based circuitry (e.g., by flip-chip mounting to connection pads) and/or as a platform for patterning conductive materials (e.g., gold, platinum, palladium, titanium, copper, aluminum, silver, metals, other conductive materials, combinations of these, etc.) to create electrodes, interconnects, connection pads, antennae, etc. In some embodiments, substantially transparent conductive materials (e.g., indium tin oxide) can be patterned on the substrate 130 to form circuitry, electrodes, etc. For example, the antenna 170 can be formed by forming conductive material on the substrate 130 by deposition, photolithography, electroplating, etc. Similarly, interconnects 151, 157 between the controller 150 and the voltage sensor 160, and between the controller 150 and the antenna 170, respectively, can be formed by depositing suitable patterns of conductive materials on the substrate 130”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the specific material properties of an antenna as taught by Pletcher in the system of Sprogis, in order to produce a more versatile product, additionally the material is a matter of a design choice and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis et al. (US 2018/0374180 A1) in view of Hong et al. (US 2011/0095892 A1) in further view of Imamura et al. (US 2019/0213572 A1) in further view of Humphrys (US 2018/0286185 A1) in further view of Oder, II et al (US 2008/0283590 A1) in further view of Liguori et al. (US 2015/0379216 A1).

Regarding claim 14, Sprogis does not explicitly teach wherein the plurality of antennas comprises a movable antenna configured to read the product identifiers.
wherein the plurality of antennas comprises a movable antenna configured to read the product identifiers (Figure 1; Paragraph [0109] “FIG. 1, last shelf on the bottom of the depicted cabinet) by arranging antennae within the shielded area, indicated with 13. Such antennae are movable by means of automatic actuation means or systems; the antennae 13 are moved inside the area (e.g. along slide guides)”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Liguori into the teachings of Sprogis to teach a movable antenna. 
One would be motivated to do so as “in order to… obtain further advantages, such as: greater possibility of success in detecting Tags, effective coverage of the entire storage volume, drastic reduction of the reading times, further reduction of the number of antennae used” (see paragraphs [0109]-[01113] of Liguori). 

Regarding claim 16, Sprogis further teaches is mounted on or proximate to a floor (Figure 6; Figure 7; Paragraph [0027] “a single phased array antenna mounted to the side of the gate cabinet… an antenna array could be mounted in a (raised) floor in the aisle or in the ceiling (or a structure above the gates).”).  However, Sprogis does not explicitly teach wherein the movable antenna.
Liguori, from the same field of endeavors, teaches wherein the movable antenna (Figure 1; Paragraph [0109] “FIG. 1, last shelf on the bottom of the depicted cabinet) by arranging antennae within the shielded area, indicated with 13. Such .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Liguori into the teachings of Sprogis to teach a movable antenna. 
One would be motivated to do so as “in order to… obtain further advantages, such as: greater possibility of success in detecting Tags, effective coverage of the entire storage volume, drastic reduction of the reading times, further reduction of the number of antennae used” (see paragraphs [0109]-[01113] of Liguori). 



Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1- have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY POFFENBARGER/Examiner, Art Unit 3627 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627